Title: From George Washington to Charles Carroll, Jr., 13 December 1798
From: Washington, George
To: Carroll, Charles Jr.



Sir,
Philadelphia 13th Decr 1798.

Mr McHenry—Secretary of War—communicated to me your wish to receive an Appointment in the Corps of Light Dragoons, about to be raised.

Conceiving that the inducement to this application could be no other than a laudable zeal to serve your Country, and a desire to set an example to the young Gentlemen of family & fortune in it, which, undoubtedly would be attended with a happy effect; I informed him, that although it was not my practice to compromit my self beforehand by promises, yet, in this instance I would inform him that it had been, and still was my intention (if circumstances should call me to the field) to offer you a place in my Military family, as an Extra: or Volunteer Aid de Camp; under a presumption that, as you could not contemplate Arms as a profession, rank could be no object, and I was sure that the pay of an Officer would be none; and therefore, that he was at liberty to hint this matter to you. In what light you have understood him, I know not, wch is the reason of my giving you the trouble of this explanation.
My established Aids de Camp, for reason which I had the honor of communicating to Mr Carroll (your father) must be men of Military experience (if to be had)—and in the choice of whom, many circumstances ought to combine. It is unnecessary I hope to add, that at all times I should be glad to see you at Mount Vernon, and with best respects to Mr Carroll and the Ladies of your family I am—Sir Your Most Obedt Hble Servant

Go: Washington

